Citation Nr: 0723506	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  00-03 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a schedular rating higher than 40 percent 
for urticaria.

2.  Entitlement to a rating higher than 40 percent for 
urticaria on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran had active service from July 1989 to September 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which confirmed and continued a 20 percent rating for 
urticaria.  The veteran did not appear for a hearing 
scheduled for March 2000 before a local hearing officer, when 
the veteran was to give testimony in support of his claim for 
a higher rating for this condition.

The Board remanded this case in February 2001, instructing 
the RO to schedule the veteran for a VA dermatological 
examination and then to adjudicate his claim in light of the 
new evidence and applicable diagnostic codes, specifically 
including consideration of the possibility of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) (2006).  
After the examination took place, the RO, in November 2002, 
increased the rating for the urticaria to 40 percent - 
retroactively effective from January 25, 1999, but did not 
consider the veteran's possible entitlement to an even higher 
rating on an extra-schedular basis.  See AB v. Brown, 6 
Vet. App. 35, 38-39 (1993) (the veteran is presumed to be 
seeking the highest possible rating unless he expressly 
indicates otherwise).  In a June 2003 decision, the Board 
denied the claim for an even higher schedular rating, finding 
that the veteran was receiving the highest possible schedular 
rating for urticaria, but remanded the case for the RO to 
also specifically consider his possible entitlement to an 
even higher rating on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1), as had also been directed in the 2001 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran appealed the Board's June 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
And in a May 2004 Order, the Court granted a joint motion to 
partially vacate the Board's decision and remand the case to 
the Board for readjudication of the claim because the Board 
had only considered whether the veteran was entitled to an 
increased evaluation under 38 C.F.R. § 4.104, Diagnostic Code 
(DC) 7118 (2006) (angioneurotic edema), which the Board had 
found to be the most analogous Code provision.  The joint 
motion for partial remand stated the Board did not consider 
two applicable provisions of the Diagnostic Code, one in 
effect prior to August 30, 2002, and one since that date.  
See 67 Fed. Reg. 49,590 - 49,599 (2002), codified at 38 
C.F.R. § 4.118.  Specifically, prior to August 30, 2002, 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2002), provided for a 
50 percent rating when a skin disorder was manifested by 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or was exceptionally repugnant.  
Effective August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 
7825 (2006) provides for a 60 percent rating for urticaria 
when there are recurrent debilitating episodes occurring at 
least 4 times during the past 12-month period despite 
continuous immunosuppressive therapy.

Upon receiving the case back from the Court, to comply with 
its Order, in July 2004 the Board again remanded the case to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, so an examiner could consider all of the relevant 
criteria under the diagnostic codes mentioned and assess the 
current severity of the veteran's disability in light of 
these standards.  The AMC has since completed the additional 
development requested, continued to deny the claim, and 
returned the case to the Board for further appellate 
consideration.

FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claim, including apprising him of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and fulfilled the duty to assist him in 
developing that evidence.

2.  The veteran's urticaria causes daily lesions in his 
palms, which are moderately painful.  The condition is not 
associated with any systemic or nervous manifestations.  
Daily use of an immunosuppressant is required.  There have 
been no debilitating episodes during the past 12 months.

3.  The veteran is gainfully employed, on a full-time basis, 
and has not missed any time from work due to his urticaria.  
He also has not been hospitalized for treatment of this 
condition, much less on a frequent basis.


CONCLUSIONS OF LAW

1.  The requirements are not met for a schedular rating 
higher than 40 percent for urticaria.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, DC 7118; 
§ 4.118, DC 7825 (2006); § 4.118, DC 7806 (2001).

2.  The requirements also are not met to refer this case to 
the Director of VA's Compensation and Pension Service, or 
other appropriate authority, for consideration of a rating 
higher than 40 percent for the urticaria on an 
extra-schedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2006) redefined VA's 
duties to notify and assist the veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, including apprising him of the evidence VA will 
attempt to obtain and the evidence he is responsible for 
providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).



The requirements apply to all five elements of a claim:  1) 
veteran status, 2) existence of a disability, 3) a connection 
between the veteran's service and the disability, 4) degree 
of disability, and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).  See also Dunlap v. Nicholson, No. 03-320 (U.S. 
Vet. App. Mar. 22, 2007).

To the extent possible, the notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id; see also Pelegrini v. Principi, 18 
Vet. App. 112 (2004 (Pelegrini II).  However, the VCAA notice 
requirements may be satisfied if any errors in the timing or 
content of the notice are not prejudicial to the claimant.  
Id.; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, 20 Vet. App. 537 (2006); and Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental SOC (SSOC), is sufficient to cure a timing 
defect).

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007), the U. S. Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), 
concerning any element of a claim, is presumed prejudicial 
and that once an error is identified, the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
claimant.  Id., slip opn at 13.

In this case and pursuant to the Board's 2004 remand, an 
August 2004 AMC letter provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claim for an increased rating, as well as 
what information and evidence he needed to submit, what 
information and evidence would be obtained by VA, and the 
need for him to advise VA of and to submit any further 
evidence that was relevant to his claim.  That letter did not 
inform him how a downstream disability rating and effective 
date are assigned and the type evidence impacting those 
downstream determinations, since it was issued prior to the 
Court's decision in Dingess/Hartman.  But the AMC cured that 
deficiency by providing the veteran a March 2006 
Dingess/Hartman supplemental VCAA notice letter that 
addressed those downstream elements of his claim.  
Furthermore, after satisfying all of the VCAA's notice 
requirements by providing that additional letter, the RO 
(AMC) readjudicated the veteran's claim in the January 2007 
SSOC.  So his claim has been reconsidered since providing 
fully content-complying VCAA notice, in turn meaning there is 
no prejudice by the Board going ahead and also deciding his 
claim on appeal.  See again Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007) (All VCAA notice errors are presumed 
prejudicial, and VA must show that any error was cured).  
See, too, Prickett, 20 Vet. App. at 376; Dingess/Hartman, 
19 Vet. App. at 493.

A couple of other points are worth mentioning.  As already 
indicated, the VCAA did not exist when the RO initially 
adjudicated the claim in February 1999.  So it was both a 
legal and practical impossibility to provide VCAA notice 
prior to that initial adjudication.  And in these situations, 
the Court has clarified that VA need only ensure the veteran 
receives or has since received content-complying VCAA notice 
such that he is not prejudiced.  See Pelegrini, 18 Vet. App. 
at 120.  And for the reasons discussed, this already has 
occurred.  And finally, the Board notes that in the joint 
motion the veteran specifically agreed that he had actual 
notice of the evidence required to prove his claim, and that 
he claimed no prejudice related to any VA failure to provide 
the statutorily required notice.  He has made no assertion 
that he is not bound by that agreement.  See Forcier v. 
Nicholson, 19 Vet. App. 414, 424-27 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service medical records and post-service medical records and 
examination reports, VA outpatient treatment records from the 
facilities he identified, and the records of the private care 
providers he listed.



In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, as even he, as 
mentioned, readily acknowledges.  He also was aware of the 
avenues through which he might obtain the supporting 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining this evidence.  There is no 
indication there is additional evidence to obtain, there is 
no additional notice that should be provided, and there has 
been a complete review of all the evidence without prejudice 
to him.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to him.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

One other preliminary point merits mentioning.  The Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement the Board discuss in detail each and every piece 
of evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Background

Historically, an August 1995 rating decision granted service 
connection for urticaria with an initial 20 percent rating 
retroactively effective from September 1994.  And as already 
alluded to, the veteran has had a higher 40 percent rating 
for this condition effectively since January 25, 1999.  His 
appeal is for an even higher rating, on either a schedular or 
extra-schedular basis.  See AB, 6 Vet. App. at 38-39.



Schedular Consideration

Governing Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

Urticaria is a vascular reaction involving the upper layer of 
the skin or dermis and is marked by dilatation of capillaries 
producing wheals.  A wheal is a smooth, slightly elevated 
area on the body surface, which is redder or paler than the 
surrounding skin; it is often attended with severe itching 
and is usually evanescent . . . .  Dorland's Illustrated 
Medical Dictionary, p. 1986, 29th Edition (2000).  


Angioneurotic edema is essentially the same phenomenon 
occurring deeper in the dermis.  In light of this facet of 
the pathology, the RO has rated the veteran's urticaria by 
analogy to angioneurotic edema under DC 7118.  
See 38 C.F.R. §§ 4.20, 4.104.

The highest rating available for angioneurotic edema, 
however, is the veteran's current rating of 40 percent.  See 
DC 7118.  The basis of the joint motion, and the Court's 
vacation and remand order, as already explained, is that the 
Board's 2003 decision did not consider the veteran's 
urticaria under the skin rating criteria, under which he may 
possibly have met or approximated a higher rating.  The Board 
failed to consider and discuss all potentially applicable 
provisions of law and regulation.  See 38 U.S.C.A. § 7104(a); 
Wanner v. Principi, 17 Vet. App. 4 (2003).  This is 
especially relevant in light of the fact that the current 
skin rating criteria specifically provide for urticaria.

But even with this additional consideration, the veteran's 
urticaria does not meet or approximate the requirements for a 
rating higher than 40 percent even under the skin rating 
criteria.  38 C.F.R. § 4.7.

The RO received the veteran's current claim in 1999.  The 
skin rating criteria were subsequently revised, effective 
August 30, 2002.  When, as here, the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to him.  The new 
rating criteria, however, may be applied only prospectively 
from the effective date of the change forward, unless the 
regulatory change specifically permits retroactive 
application.  38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 
7-2003 (Nov. 19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000).  See also 38 C.F.R. § 3.114.



The January 2007 SSOC indicates the veteran was apprised of 
both the former and revised standards for rating his skin 
condition, and the AMC considered his urticaria disability 
under both the old and new standards.  Thus, the Board may do 
likewise without prejudicing him.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Under the prior criteria, the disorder most analogous to the 
veteran's urticaria is eczema, which is rated under DC 7806.  
According to Code 7806, the maximum 50 percent rating 
requires medical evidence of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.  38 C.F.R. § 4.118 
(2001).

The February 2006 examination report reflects that the 
veteran told the examiner that he usually got new lesions 
every day.  He described them as in the nature of a swelling, 
and usually they did not ulcerate, though sometimes there was 
some exfoliation and crusting.  These symptoms were not 
usually associated with any system and nervous 
manifestations, and they were not intolerably repugnant.  The 
veteran informed the examiner that he had been on steroids 
for eight to nine years.

The daily lesions the veteran reported he experiences 
occurred in his hands, but they do not impact his work as a 
postal worker, though he reported some pain in his hands from 
the lesions.  The condition had not caused him to take any 
time off work during the prior 12 months, as he told the 
examiner that he reported for work no matter how bad his 
symptoms were.  If "a lot of lesions appear," said the 
veteran, he took excess steroids, and they resolved within a 
day or two.  His current medication is Prednisone 5 mg daily.

Physical examination of the veteran's extremities revealed no 
urticaria lesions whatsoever on the day of the examination.  
The examiner noted that, during 
flare-ups of the lesions in the veteran's palms, he assessed 
the pain on a scale of 1 to 10 as 2-3/10.  The examiner noted 
occasional excoriation and crusting, but no ulceration, and 
that the veteran's lesions were not associated with any 
system or nervous manifestations, and that the lesions were 
not exceptionally repugnant.  The examiner assessed the 
veteran's impairment as moderate when the lesions appeared in 
his hands.

Now as concerns the prior criteria, the Board finds that the 
current severity of the veteran's urticaria does not meet or 
approximate the criteria for a 50 percent rating.  38 C.F.R. 
§ 4.7.  While the examiner noted the veteran's reported 
history of occasional excoriation (linear break in the skin) 
and crusting, the medical evidence notes no extensive 
exfoliation or crusting due to the urticaria.  Further, the 
examiner specifically noted the absence of any systemic or 
nervous manifestations and that the veteran's lesions, even 
when active, were not exceptionally repugnant.

Neither does the veteran's urticaria meet or approximate the 
requirements for a 50 percent rating under DC 7800 of the 
prior criteria.  DC 7800 provides for a 50 percent rating for 
a scar or scars which disfigure the head, face, or neck that 
is a complete or exceptionally repugnant deformity of one 
side of the face or marked or repugnant bilateral 
disfigurement.  See 38 C.F.R. § 4.118, DC 7800 (2001).  
The claims file reflects that, historically, treatment 
records have noted macular lesions on the veteran's face, 
including his eyelids.  As already set forth, however, the 
most current examination revealed no active pathology, and it 
is the current severity which takes precedence.  See  
Francisco, 7 Vet. App. at 58.

And this state of affairs does not change with consideration 
of the urticaria under the current skin rating criteria.  
Unlike the prior criteria, the current criteria essentially 
eliminated subjective factors such as exceptional repugnance, 
which can rest in the eye of the beholder, and replaced them 
with objective criteria.  Further, as mentioned, the current 
skin rating criteria specifically provide for urticaria.  
They provide that, to warrant the maximum 60 percent rating, 
urticaria must manifest with recurrent debilitating episodes 
occurring at least four times during the past 12-month period 
despite continuous immunosuppressive therapy.  
38 C.F.R. § 4.4118, DC 7825 (2006).



The current criteria also set forth specific objective 
criteria for skin pathology which impacts the head, face, or 
neck.  A 50 percent rating is assigned with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
the disability.  An 80 percent rating is assigned with 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with six or more 
characteristics of disfigurement.

Note 1 to Code 7800 lists the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118:  (1) 
scar 5 or more inches (13 or more cm.) in length; (2) scar at 
least one- quarter inch (0.6 cm.) wide at widest part; (3) 
surface contour of scar elevated or depressed on palpation; 
(4) scar adherent to underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding six square inches 
(39 sq. cm.); (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 sq. cm.); (7) underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

38 C.F.R. § 4.118, DC 7800 (2006).

The veteran's urticaria requires continuous use of 
Predinsone, which is an immunosuppressant, but - as noted in 
the February 2006 examination report, there was no objective 
indication he had experienced any debilitating episodes 
during the prior 12 months.  Rather, as stated, he had been 
able to work every day, though at times with pain.  Thus, his 
urticaria does not meet or approximate a 50 percent rating 
under DC 7825.  38 C.F.R. § 4.7.  And as already discussed, 
the 2006 examination noted no active pathology on his head, 
face, or neck.  So neither is there any basis for a higher 
rating under DC 7800 of the current criteria.



The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case which concerned 
the evaluation of a service-connected disorder which 
fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was subject 
to remission and recurrence.  See also Bowers v. Derwinski, 2 
Vet. App. 675, 676 (1992) (holding that "it is the frequency 
and duration of the outbreaks and the appearance and 
virulence of them during the outbreaks that must be 
addressed.").  Nonetheless, the Board believes this factor of 
a waxing and waning of the condition is sufficiently 
addressed by the fact that a nonservice-connected aggravating 
condition has been resolved.

The Board finds it noteworthy that the veteran's VA 
outpatient treatment records reflect that, in 2003, it was 
determined that his dental health was in fact aggravating his 
urticaria.  A February 2003 note indicates that, as a result 
of his poor oral hygiene, he had very poor dentition; all of 
his teeth appeared severely decayed.  He told the examiner 
that his dental problems started the same time as his 
urticaria.  The examiner indicated the veteran's chronic 
dental infection/inflammation might be exacerbating the 
service-connected urticaria.  As a result, he was authorized 
VA dental treatment.  See 38 C.F.R. § 17.161(g) (2006) (Class 
III).  So to the extent that was a problem, the veteran was 
separately compensated for it.

In May 2003, 23 of the veteran's teeth were extracted, as 
they were deemed 
non-restorable.  A July 2003 note reflects that he reported 
his urticaria was better since he had the dental work.  Thus, 
all current indications are that the extraction of his 
diseased teeth has lessened the frequency and severity of his 
urticaria to its current state.

The Board reemphasizes that, while the medical evidence of 
record reflects that the veteran's urticaria may well have 
manifested with more severe symptoms in years past, that it 
is not the current state of affairs - and under Francisco 
his rating is predicated primarily on the severity of his 
current impairment.  Consequently, the current 40 percent 
rating contemplates the current frequency and duration of the 
urticaria eruptions.  38 C.F.R. § 4.7.  Further, in light of 
the fact that 30 percent is the next lowest rating under 50 
percent for eczema under the prior skin criteria, and under 
60 percent in the current criteria for urticaria, the veteran 
is better served by continuing his analogous rating under DC 
7118 - at least insofar as the resolution of this current 
appeal.  As already noted, 40 percent is the highest possible 
schedular rating provided under that diagnostic code.  In 
light of the fact that his disability does not currently 
manifest at that rate, 40 percent certainly contemplates 
reasonable compensation for any flare-ups of his urticaria.

Since, for these reasons and bases, the preponderance of the 
evidence is against the claim for a higher schedular rating, 
there is no reasonable doubt to resolve in the veteran's 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Extra-Schedular Consideration

As already explained, the Board's 2004 remand included 
directives to the AMC to consider the veteran's case for 
referral for extra-schedular consideration.

Governing Laws and Regulations

In exceptional cases, where the Rating Schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director 
of Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  a finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2006).

The Board is precluded from granting an increased rating on 
an extra-schedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1) (2006); Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).  The Board may, however, determine whether a 
particular claim merits submission for an extra-schedular 
evaluation.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Further, 
where the RO has considered the issue of an extra-schedular 
rating and determined it inapplicable, the Board is not 
specifically precluded from affirming a RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) (2006) for an extra-schedular rating.  
Bagwell, 9 Vet. App. at 339.

Analysis

The January 2002 SSOC discusses the veteran's extensive use 
of sick leave and family medical leave in setting forth a 
rationale for increasing the schedular evaluation for his 
urticaria from 20 to 40 percent.  See 38 C.F.R. § 4.1.  
In an August 2004 statement in support of claim (VA Form 21-
4138), he informed the RO that he was nearly terminated from 
his job due to the number of days of work he had missed 
between June 2002 and June 2003.  His removal action was 
resolved by a Last Chance Agreement between him and his 
employer.  The copy of the agreement he provided is undated.

There is no indication the veteran's urticaria has ever been 
so severe as to require him being hospitalized - much less 
on a frequent basis.  Moreover, in light of the lessened 
severity of this condition according to the report of his 
most recent February 2006 examination, he reported no loss of 
time from his job due to this disability.  Now this is not to 
minimize the fact that there may well have been days when he 
worked through discomfort and pain, particularly in his 
hands, but the fact remains that he is gainfully employed on 
a full-time basis and, even by his own admission, had not 
missed any time from his job (on medical leave, etc.) over 
the 12 months immediately preceding that evaluation.  These 
facts mitigate against a finding of marked interference with 
employment due to his urticaria - meaning above and beyond 
that contemplated by his current 40 percent schedular rating.  
Keep in mind that, generally, the degrees of disability 
specified [in the Rating Schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.



Thus, the current state of the record reflects nothing to 
distinguish this case from the cases of numerous other 
veterans who are subject to the schedular rating criteria for 
the same disability.  Thus, the Board finds that the 
currently assigned 40 percent schedular rating has already 
adequately addressed, as far as can practicably be 
determined, the average impairment of earning capacity due to 
the veteran's service-connected urticaria.  See 38 C.F.R. § 
4.1.  Therefore, in the absence of such factors as discussed 
above, the Board finds that the criteria for submission for 
consideration of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  


ORDER

The claim for a schedular rating higher than 40 percent for 
urticaria is denied.

The claim for a rating higher than 40 percent for the 
urticaria, on an extra-schedular basis, is also denied.




____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


